Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Election/Restrictions
Claims 1 - 7 and 9 - 23 are pending.  Claims 18 - 19 are withdrawn as being directed towards a non-elected method for connecting a rod to a bone or a vertebra via a bone anchoring device. Claims 1 - 7, 9 - 17 and 20 - 23 are under examination. 

Claim Objections
Claims 2, 6, 10 and 16 are objected to because of the following informalities:  
Claim 2, line 3, “part to lock a rod” should read “part to lock the rod”.  
Claim 6, “the second end of the receiving part.” should read “the second end of the receiving part when assembled” or the like for reasons of clarity. 
Claim 10, line 3, “such when the head” should read “such that when the head”. 
Claim 16, line 5, “provided at the receiving part” should read “provided on the receiving part”. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1 - 7, 9 - 17 and 23 are allowed.

Response to Arguments
Applicant’s remarks, see Remarks, filed 12/28/2020, with respect to the rejection of claims 1 - 7, 9 - 17 and 23 under Whipple (US 2008/0015576 A2) have been fully considered and are persuasive.  The current amendments overcome the previously rejection and the claims are in condition for allowability.
Applicant’s arguments with respect to amended claim(s) 20-22 under Whipple (US 2008/0015576 A2) are also have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the rejections below. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dikeman (US 2021/0095516 A1).

Regarding claim 20, Dikeman discloses a bone anchoring device (Abstract) comprising: 
a bone anchoring element comprising a head and a shank for anchoring in a bone or a vertebra (paragraph [0020] discloses a bone anchoring element ref. 102 having a head ref. 108 and shank ref. 112); 
a receiving part for coupling a rod to the bone anchoring element (paragraph [0020], ref. 104, Fig. 1), the receiving part having a first end (the first end is located at 
a clamping ring positionable around the head receiving portion (paragraph [0020], ref. 106, Figs. 1 & 2); 
wherein when the head is in the head receiving portion and the clamping ring is around the head receiving portion, the clamping ring is movable towards the first end of the receiving part to a locking position where the clamping ring exerts a force on the head receiving portion to compress the head receiving portion and lock an angular position of the bone anchoring element relative to the receiving part, while the recess for the rod remains sufficiently unobstructed for the rod to extend and move therethrough (paragraphs [0026 - 28]).  

Regarding claim 21, Dikeman discloses the bone anchoring device of claim 20, further comprising the rod (paragraph [0007] discloses a fixation rod), wherein when the head is in the head receiving portion, the clamping ring is around the head receiving portion, and the rod is in the recess of the rod receiving portion, the clamping ring is movable to the locking position independent from a locking of the rod relative to the receiving part, such that the angular position of the bone anchoring element relative to .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman (US 2021/0095516 A1) in view of Jackson et al. (US 2014/0214097 A1).

Regarding claim 22, Dikeman discloses a bone anchoring device (Abstract) comprising: 
a bone anchoring element comprising a head and a shank for anchoring in a bone or a vertebra (paragraph [0020] discloses a bone anchoring element ref. 102 having a head ref. 108 and shank ref. 112); 

a clamping ring positionable around the head receiving portion (paragraph [0020], ref. 106, Figs. 1 & 2); 
wherein when the head is in the head receiving portion and the clamping ring is around the head receiving portion, the clamping ring is movable towards the first end of the receiving part to a locking position of the bone anchoring element relative to the receiving part, while the recess for the rod remains sufficiently unobstructred for the rod to extend and move therethrough (paragraphs [0026 - 28]).

Dikeman is silent regarding the limitation wherein each of the legs of the rod receiving portion comprises a first portion and a second portion that is positioned between the first portion and the second end of the receiving part, and wherein the first portion is separable from the second portion.

Jackson teaches an analogous bone anchoring device (Abstract, Fig. 1) with a receiving part comprising two legs defining a recess for receiving a rod (Fig. 1, ref. 66, 60), wherein each of the legs comprises a fist portion (ref. 66) and a second portion .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/           Examiner, Art Unit 3773